Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 11/16/2018, in which claims 
1-14 are considered below.
                                                    Allowable Subject Matter
Claims 1-14 are allowable in light of the prior art of record.

                                EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Jeffry H. Nelson (Reg. No. 30,481).
The application has been amended as follows: 
The claims:
1. (Currently Amended)  A method for controlling actuation of a foldable wing tip section of a wing of an aircraft, wherein the aircraft includes wing having a base section having a first end portion adapted to secured to a fuselage of the aircraft and an opposite second end portion, and the foldable wing tip section having a third end portion and an opposite fourth end portion, wherein the third end portion is pivotably connected to the second end portion such that 
the method comprises: 
receiving at the control unit a command signal, wherein the command signal is adapted to instruct the control unit to control the actuating system to move the foldable wing tip section from the deployed position into the stowed position or from the stowed position into the deployed position,
receiving at the control unit a first condition indicating signal indicative of whether or not the aircraft is on the ground;
determining by the control unit based on the first condition indicating signal whether a first condition is satisfied, wherein the first condition is that the aircraft is on the ground,
receiving at the control unit a second condition indicating signal indicative of a current speed of the aircraft,
determining by the control unit based on the second condition indicating signal whether a second condition is satisfied, wherein the second condition is that the current speed of the aircraft is below a predetermined maximum speed of the aircraft while the aircraft is on the ground,
receiving at the control unit a third condition indicating signal indicative of whether or not the aircraft is at a gate of an airport;

automatically controlling the actuating system to effect movement of the foldable wing tip section in response to the command signal only while  the first condition, the second condition and the third condition are each satisfied, wherein the movement moves the foldable wing tip section from the deployed position to the stowed position, or from the stowed position to the deployed position.

11. (Currently Amended)	The method according to claim 10, wherein the control unit determines based on the fourth condition indicating signal whether the aircraft is entering an area in which the deployed position is prohibited, and to issue a warning in response to the determination that the aircraft is entering the area in which the deployed position is prohibited and the foldable wing tip section is in the deployed position.

14. (Currently Amended)	An aircraft comprising:
a fuselage, 
a wing arrangement including a wing comprising a base section having a first end portion adapted to be secured to the fuselage of an aircraft and an opposite second end portion, and a wing tip section having a third end portion and an opposite fourth end portion, wherein the third end portion is pivotably connected to the second end portion such that the wing tip section is pivotable about a pivot axis between a deployed position and a stowed position in which the spanwise length of the wing is smaller than in the deployed position, wherein the first end portion of the base section is attached to the fuselage and the base section is arranged between the fuselage and the tip section,
an actuating system coupled to the control unit and which is operable to selectively move, under the control of the control unit, the tip section between the deployed position and the stowed position, and
a control unit configured to: 
receive a first condition indicating signal indicative of whether the aircraft is on the ground;
receive a second condition indicating signal indicative of a current speed of the aircraft;
determine whether the current speed is below a preset maximum speed of the aircraft while the aircraft is on the ground;
receive a third condition indicating signal indicative of whether the aircraft is at a gate of an airport; 
automatically control the actuating system to fold the wing tip section relative to the base section only while each and every of the following conditions occur: (i) a command signal is received to fold the wing tip section, (ii) the first condition indicating signal indicates that the aircraft is on the ground; (iii) the determination is that the current speed is no greater than the preset maximum speed, and (iv) the third condition indicating signal indicates that the aircraft is not at the gate, and
in response to the automatic control of the actuating system to fold the wing tip section, moving the foldable wing tip section from the deployed position to the stowed position, or moving the foldable wing tip section from the stowed position to the deployed position.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642